PER CURIAM.
Anthony D. Hill appeals his convictions for first-degree murder and armed robbery 1 and the sentences imposed in a combined sentencing proceeding for the armed robbery, grand theft auto, and a violation of community control. We affirm the convictions, but remand for resentencing.
The trial court initially sentenced Hill to departure sentences, but gave no oral or written reasons for departure. Six days later the trial court resentenced Hill and entered a written order of departure. The supreme court has held that a written order stating the reasons for departure must be filed on the day of sentencing. Ree v. State, 565 So.2d 1329 (Fla.1990). The trial court erred in failing to do so. Because the trial court did not state oral reasons for departure, it cannot resentence above the guidelines at a later time and then state the reasons for departure. See Pope v. State, 561 So.2d 554 (Fla.1990). We reverse Hill’s sentences with instructions to the trial court to impose sentences within the guidelines.
We further note, and the state concedes, that the trial court failed to enter a written order of revocation of community control. We remand case number 89-5056 for entry of a proper order of revocation setting forth the conditions of community control to which Hill pleaded guilty. See Haynes v. State, 571 So.2d 1380 (Fla. 2d DCA 1990).
Last, the written Sentence document in case number 89-5056 erroneously refers to an escape from confinement offense as count two instead of count three. It is necessary for the trial court upon resen-tencing to have the Sentence document show the sentence imposed for that crime as count three.
The convictions are affirmed. The eases are remanded for resentencing and entry of a proper revocation order.
CAMPBELL, A.C.J., and McDONALD, RANDALL G., Associate Judge, concur.
PARKER, J., concurs specially.

. The facts of these charges are not important to the issues on appeal. Generally, the evidence established that Hill shot and killed a manager of a Circle K store in the course of an armed robbery.